Title: Frederick C. Schaeffer to Thomas Jefferson, 30 December 1819
From: Schaeffer, Frederick C.
To: Jefferson, Thomas


					
						 Sir,
						
							New York,
							Dec. 30th 1819
						
					
					Be pleased to excuse the liberty which a stranger takes, in thus addressing you.
					The interest you take in the promotion of every useful object has prompted me to send you a Report on Idleness and Sources of Employment, made to the Managers of the Society for the Prevention of Pauperism in this city.
					In preparing the report, local subjects were chiefly in view; however, in discussing these I found it impossible to pass over the general principles which it contains, and therefore it may be deemed worthy of perusal even at a distance from New York.
					I should be highly honoured, and most gratefully acknowledge it, if you would think proper to favour me with your opinion on the subject.
					
						With the best wishes for your welfare,
						I am most respectfully
						F. C. Schaeffer, Pastor of the Evangelical Lutheran Church in New York.
					
				